Exhibit 10.6
SYSCO CORPORATION
2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
     Sysco Corporation (the “Company” or “Sysco”) hereby grants to Robert C.
Kreidler (the “Grantee”) 5,000 Restricted Stock Units representing the right to
receive on a one-for-one basis, shares of Stock of the Company, pursuant to and
subject to the provisions of the Sysco Corporation 2007 Stock Incentive Plan, as
amended from time to time (the “Plan”), and to the Terms and Conditions of Award
(the “Terms and Conditions”) set forth on Exhibit A to this Restricted Stock
Unit Award Agreement (this “Agreement”) both of which are incorporated herein by
this reference. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Plan.
     The Restricted Stock Units subject to this Agreement shall vest (and become
non-forfeitable) according to the following schedule, subject to any
acceleration provisions contained in the Plan or otherwise set forth in this
Agreement (each date on which Restricted Stock Units vest pursuant to the
following schedule, a “Vesting Date”):

      Restricted Stock Units   Vesting Date 1,667   October 5, 2010 1,667  
October 5, 2011 1,666   October 5, 2012

By accepting this Award, Grantee accepts and agrees to be bound by all of the
terms and conditions of the Plan, this Agreement, including the Terms and
Conditions, attached hereto as Exhibit A, all of which are made a part of this
document. Grantee further acknowledges receipt of the Plan and the Plan
Prospectus dated November 9, 2007, which contains important information,
including a discussion of the federal income tax consequences of a grant of
Restricted Stock Units, and Sysco’s 2009 Annual Report to Shareholders. In the
event of any conflict between the terms of this Agreement and the Plan, the Plan
will control.
Grant Date: October 5, 2009.

                          SYSCO CORPORATION       GRANTEE      
 
                                      William J. DeLaney       Print Name:
Robert C. Kreidler     Chief Executive Officer       Social Security Number:    
   
 
                                    Your Residential Address:    
 
                       
Date:
                                         
 
                                         
 
          Date:                                  

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF AWARD
     Please carefully review all provisions of the Plan. In addition to the
conditions set forth in the Plan, your Award is subject to the following terms
and conditions:
     1. Grant. The Company hereby grants to the Grantee an Award of Restricted
Stock Units effective as of the Grant Date, subject to all of the terms and
conditions in this Agreement and the Plan, which is incorporated herein by this
reference. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan will prevail.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive one (1) share of Stock on the date it vests (or at such later
time as indicated in this Agreement). Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3 of this Agreement,
Grantee will have no right to payment of shares of Stock with respect to any
such Restricted Stock Units. Prior to actual payment of any shares of Stock with
respect to any vested Restricted Stock Units, such Restricted Stock Units will
represent an unfunded, unsecured obligation of the Company, payable (if at all)
only from the general assets of the Company.
     3. Vesting. Subject to Section 4, the Restricted Stock Units awarded
pursuant to this Agreement will vest in the Grantee according to the vesting
schedule set forth on the first page of this Agreement, subject to the
Participant’s continued service with the Company or one of its Subsidiaries or
Affiliated Companies through each applicable Vesting Date. Notwithstanding the
foregoing, all Restricted Stock Units subject to this Award shall vest,
irrespective of the limitations set forth above, provided that the Grantee has
been in continuous service with the Company or one of its Subsidiaries or
Affiliated Companies since the Grant Date, upon the occurrence of (i) a Change
in Control of the Company; (ii) the Grantee’s Disability; (iii) the Grantee’s
termination of employment by reason of death; or (iv) the Grantee’s termination
of employment by reason of retirement in good standing with the Company. For
purposes of this Agreement, “Disability” means that the Grantee has been
determined by the Social Security Administration to be totally disabled.
     4. Forfeiture of Award upon Termination of Employment. If the Grantee’s
employment with the Company or one of its Subsidiaries or Affiliated Companies
is voluntarily or involuntarily terminated for any reason prior to the
satisfaction of the vesting conditions set forth in Section 3 above, the then
unvested Restricted Stock Units (after taking into account any accelerated
vesting that may occur as a result of such termination) awarded by this Award
Agreement, will be forfeited and cancelled at no cost to the Company as of the
date of Grantee’s termination of employment and the Grantee will have no further
rights hereunder.
     5. Payment after Vesting. Except as otherwise provided in this Section 5
and subject to Section 7, any Restricted Stock Units that vest in accordance
with Section 3 shall be paid to the Grantee (or in the event of the Grantee’s
death, to Grantee’s estate),

2



--------------------------------------------------------------------------------



 



in whole shares of Stock within thirty (30) days after the date on which such
Restricted Stock Units vest, but in no event later than the date that is two and
one-half months following the later of (i) the end of the Company’s taxable
year; or (ii) the end of the Grantee’s taxable year that includes the vesting
date. Notwithstanding anything in the Plan or this Agreement to the contrary
payment to the Grantee of Stock upon the vesting of a Restricted Stock Unit
shall be delayed, to the extent required by Section 409A of the Code, as
follows:
          (a) Accelerated Vesting Upon Termination of Employment. If the vesting
of the balance, or some lesser portion of the balance, of the Restricted Stock
Units subject to this Award is accelerated in connection with the Grantee’s
termination of employment from the Company or any Subsidiary or Affiliated
Company (provided that such termination of employment is a “separation from
service” within the meaning of Section 409A of the Code (a “Separation from
Service”), as determined by the Committee), other than due to the Grantee’s
death, and if (x) the Grantee is a “specified employee” within the meaning of
Section 409A of the Code at the time of the Grantee’s termination of employment,
and (y) the payment of such accelerated Restricted Stock Units will result in
the imposition of additional tax under Section 409A of the Code if paid to the
Grantee on or within the six (6) month period following the Grantee’s Separation
from Service, then the payment with respect to such accelerated Restricted Stock
Units will not be made until the date that is six (6) months and one (1) day
following the date of the Grantee’s Separation from Service, unless the Grantee
dies during such six (6) month period, in which case, the shares of Stock with
respect to such Restricted Stock Units will be paid to the Grantee’s estate as
soon as practicable following Grantee’s death, subject to Section 7.
          (b) Accelerated Vesting Upon a Change of Control of Sysco. If the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units subject to this Award is accelerated upon a Change of Control of
Sysco, and such Change of Control is not a “change in the ownership or effective
control” or “change in the ownership of a substantial portion of the assets” of
Sysco within the meaning of Section 1.409A-3(i)(5) of the Treasury Regulations,
then such accelerated Restricted Stock Units shall not be paid until the
applicable Vesting Date of such Restricted Stock Units, as set forth on the
first page of this Agreement, or if earlier, the date of the Grantee’s death,
Disability or Separation from Service from Sysco or any Subsidiary or Affiliated
Company; provided however, that if the payment pursuant to this Section 5(b) is
to be made upon Grantee’s Separation from Service and as of the date of
Grantee’s Separation from Service Grantee is a “specified employee” within the
meaning of Section 409A of the Code then payment of the shares of Stock with
respect to the Restricted Stock Units subject to this Section 5(b) shall not be
made until the date that is six (6) months and one day following the date of the
Participant’s Separation from Service if earlier payment would result in the
imposition of the additional tax under Section 409A of the Code.
     6. Dividend Equivalents. In the event that Sysco sets a record date for the
payment of a dividend on its Stock from the date of this Agreement until the
Award is

3



--------------------------------------------------------------------------------



 



fully vested, Grantee shall be entitled to receive with respect to the
Restricted Stock Units, dividend equivalent amounts equal to the regular cash
dividend payable to holders of the Company’s Stock (to the extent regular
quarterly cash dividends are paid) as if the Grantee were an actual shareholder
with respect to the number of shares of Stock equal to Grantee’s outstanding
Restricted Stock Units (whether vested or unvested) (the “Dividend
Equivalents”). Grantee’s right to Dividend Equivalents shall cease upon
forfeiture or payment of the Restricted Stock Units pursuant to Section 4 or 5,
as applicable. The aggregate amount of such Dividend Equivalents shall be held
by the Company, without interest thereon, shall vest and be paid to the Grantee
at the same time as the Restricted Stock Units to which such Dividend
Equivalents relate vest and are paid in accordance with Sections 3 and 5.
Dividend Equivalents paid on vested (but unpaid) Restricted Stock Units shall be
paid at the same time as dividends paid to the holders of Company Stock.
     7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing shares of Stock will be issued to the
Grantee (or amounts paid with respect to Dividend Equivalents, if any), unless
and until satisfactory arrangements (as determined by the Committee) will have
been made by the Grantee with respect to the payment of Federal, state, local or
foreign income, employment and other taxes which the Committee determines must
be withheld (“Tax Related Items”) with respect to the shares of Stock so
issuable (or amounts to be paid with respect to Dividend Equivalents, if any).
The Committee hereby allows Grantee, pursuant to such procedures as the
Committee may specify from time to time, to satisfy such Tax Related Items, in
whole or in part (without limitation) by one or more of the following:
(a) paying cash; (b) electing to have the Company (or any Subsidiary or
Affiliated Company) withhold otherwise deliverable shares of Stock having a Fair
Market Value equal to the amount of the Tax Related Items required to be
withheld; or (c) electing to have the Company (or any Subsidiary or Affiliated
Company) withhold any amount of Tax Related Items from any wages or other cash
compensation payable to Grantee by the Company (including, if applicable, any
amounts paid with respect to Dividend Equivalents). If the obligation for Tax
Related Items is satisfied by withholding a number of shares of Stock as
described above, Grantee will be deemed to have been issued the full number of
shares of Stock subject to the vested Restricted Stock Units, notwithstanding
that a number of the shares of Stock are held back solely for the purpose of
paying the Tax Related Items due as a result of any aspect of the Restricted
Stock Units. If the Grantee fails to make satisfactory arrangements for the
payment of the Tax Related Items at the time any applicable Restricted Stock
Units (and corresponding Dividend Equivalents, if any) are scheduled to vest,
the Grantee will permanently forfeit such shares of Stock (and Dividend
Equivalents, if any) and the shares of Stock will be returned to the Company at
no cost to the Company.
     8. Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Restricted Stock Units or in any Dividend Equivalents may be pledged,
encumbered, or hypothecated or be made subject to any lien, obligation or
liability of Grantee to any other party other than as provided in Section 7.
Neither the Restricted Stock Units nor

4



--------------------------------------------------------------------------------



 



any accumulated Dividend Equivalents may be sold, assigned, transferred or
otherwise disposed of by Grantee other than by will or the laws of descent and
distribution.
     9. Limitation of Rights. The Restricted Stock Units do not confer upon
Grantee or Grantee’s beneficiary, executors or administrators any rights of a
stockholder of the Company unless and until shares of Stock are in fact issued
to such person in connection with the Restricted Stock Units. This Award is not
a promise that additional awards will be made to the Grantee in the future.
     10. Not an Employment Agreement. By accepting this Award, Grantee
acknowledges and agrees that nothing in this Agreement (a) shall be deemed an
offer of employment to Grantee; (b) shall interfere with or limit in any way the
right of the Company, any Subsidiary or Affiliated Company to terminate
Grantee’s employment at any time, or (c) shall confer upon Grantee any right to
continue in employment of the Company, any Subsidiary or Affiliated Company.
     11. Notices. All notices delivered pursuant to this Agreement shall be in
writing and shall be (a) delivered by hand, (b) mailed by United States
certified mail, return receipt requested, postage prepaid, or (c) sent by an
internationally recognized courier which maintains evidence of delivery and
receipt. All notices or other communications shall be directed to the following
addresses (or to such other addresses as such parties may designate by notice to
the other parties):

         
 
  To Sysco:   Sysco Corporation
 
      1390 Enclave Parkway
 
      Houston, TX 77077-2099
 
      Attention: Michael C. Nichols
 
       
 
  To Grantee:   The address set forth in this Agreement

     12. Miscellaneous.
          (a) No Waiver. Failure by Grantee or Sysco at any time or times to
require performance by the other of any provisions in the Agreement will not
affect the right to enforce those provisions. Any waiver by Grantee or Sysco of
any conditions or of any breach of any term or provision in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall apply only
to that instance and will not be deemed to waive conditions or breaches in the
future.
          (b) Severability. If any court of competent jurisdiction holds that
any term or provision of this Agreement is invalid or unenforceable, the
remaining terms and provisions will continue in full force and effect, and this
Agreement shall be deemed to be amended automatically to exclude the offending
provision.
          (c) Governing Law. This Agreement shall be subject to and governed by
the laws of the State of Texas.

5



--------------------------------------------------------------------------------



 



          (d) Amendments or Modifications. No change or modification of this
Agreement shall be valid unless it is in writing and signed by the party against
which enforcement is sought, except where specifically provided to the contrary
herein.
          (e) Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, the permitted successors, assigns, heirs, executors and
legal representatives of the parties hereto.
          (f) Headings. The headings of each section of this Agreement are for
convenience only.
          (g) Section 409A. This Agreement and the Restricted Stock Units,
including Dividend Equivalents, if any, granted hereunder are intended to comply
with, or otherwise be exempt from Section 409A of the Code. This Agreement and
the Restricted Stock Units, including Dividend Equivalents, if any, shall be
administered, interpreted and construed in a manner consistent with such Code
section. Should any provision of this Agreement or the Restricted Stock Units,
including Dividend Equivalents, if any, be found not to comply with, or
otherwise be exempt from, the provisions of Section 409A of the Code, it shall
be modified and given effect, in the sole discretion of the Committee and
without requiring your consent (notwithstanding the provisions of
Section 12(d)), in such manner as the Committee determines to be necessary or
appropriate to comply with, or effectuate an exemption from, Section 409A of the
Code. Each amount payable under this Agreement as a payment upon vesting of a
Restricted Stock Unit, including Dividend Equivalents, if any, is designated as
a separate identified payment for purposes of Section 409A of the Code.
          (h) Entire Agreement. This Agreement, together with the Plan, contains
the entire agreement of the parties hereto, and no representation, inducement,
promise, or agreement or other similar understanding between the parties not
embodied herein shall be of any force or effect, and no party will be liable or
bound in any manner for any warranty, representation, or covenant except as
specifically set forth herein or in the Plan.

6